Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022	 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 11/29/2018.
Status of Claims
This action is in reply to the amendments filed on 04/27/2022.
Claims 1, 3-8, 10, 12, and 14-17 are currently amended.
Claims 2, 11, and 13 are currently cancelled.
Claims 1, 3-10, 12, and 14-18 are currently pending and have been examined.
Claims 1, 3-10, 12, and 14-18 ae currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. The arguments appear to be solely directed to the amended limitations which have been updated in light of the amendments below.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 states it is dependent off of claim 11 which has been cancelled. The examiner is interpreting this claim to be dependent from claim 10, from which cancelled claim 11 was previously dependent from.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner note: Examiner would like to note that they are interpreting “second position” to mean a position that includes data received from an external signal (e.g. GPS signal) and is NOT interpreting “second position” as a general description for a position that has some relative term of precision.
Claims 1, 4-5, 9-10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (U.S. Pat. No. 9,612,123) in view of Zaidner (Data Fusion Algorithm - NPL), Bento (Sensor Fusion for Precise Autonomous Vehicle Navigation in Outdoor Semi-structured Environments-NPL), and Bellaiche (U.S. Pub. No. 2018/0024562).
Regarding claim 1:
Levinson teaches:
A vehicle (Various embodiments relate generally to autonomous vehicles [abstract]) comprising:
a communicator (fig. 3, signal router 345; Autonomous vehicle controller 347a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.) [col 9, lines 30-35]);
a storage configured to store map information ( Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities. [col 37, lines 59-62]);
a detecting device (Localizer 368 is configured to receive sensor data from one or more sources, [col 9, lines 41-45]) configured to detect driving information related to the vehicle (fig. 3, GPS 352 and IMU 354; such as GPS data 352, wheel data, IMU data 354, [col 9, lines 41-45]) and surrounding information related to the vehicle (fig. 3, camera 340a, LIDAR 346a, radar 348a, and sonar 341a; Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-45]);
and a controller (fig. 3, AV controller 347a) configured to:
determine a first position of the vehicle (Localizer 368 is configured to receive sensor data from one or more sources, such as… Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time. [col 9, lines 41-51]; examiner notes that the reference recites "one or more sources" so therefore in mapping to this limitation without GPS data would result in "a first position" of the instant application.) based on the map information (as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-51]), the driving information (wheel data, IMU data 354, [col 9, lines 41-51]), and the surrounding information (Lidar data 346a, camera data 340a, radar data 348a, and the like, [col 9, lines 41-51]);
determine a second position (Localizer 368 is configured to receive sensor data from one or more sources, such as… Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time. [col 9, lines 41-51]) based on the first position (wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-51]) and a position signal received through the communicator (GPS data 352, [col 9, lines 41-51]);
determine that a positioning is unstable (Integrator 3651 may be configured to integrate multiple subsets of sensor data (e.g., of the same and different sensor modalities) to generate high-resolution (e.g., relatively high-resolution) imagery data as a 3D model of an environment in which autonomous vehicles travel, and may be further configured to reduce errors related to the individual types of sensors. According to some examples, integrator 3651 is configured to fuse sensor data (e.g., Lidar data, camera data, radar data, etc.) to form integrated sensor data. Further, raw sensor data sets 3610a, 3610b, and 3610n may be received from one or more autonomous vehicles 3630 so as to fuse the aggregation of one or more subsets of sensor data of one or more sensor modalities from a fleet of autonomous vehicles 3630. By fusing data from raw sensor data sets 3610a, 3610b, and 3610n, integrator 3651 may generate 3D data sets that include fused sensor data, such as data set (“1”) 3655a and data set (“2”) 3655b. Integrator 3651 may integrate or otherwise fuse at least two types of sensor data, including the subsets of laser return data and the subsets of image data. In some examples, the fusing of laser and image data may include correlating pixel data of subsets of image data to subsets of laser return data. Optionally, integrator 3651 may associate pixel data of one or more pixels to one or more laser returns, whereby the laser data may be associated with a portion of a surface in the three-dimensional tile data. Note that pixel data may specify one or more surface characteristics including texture, color, reflectivity, transparency, etc. According to some examples, integrator 3651 may implement a Kalman filtering process or a variant thereof (e.g., an extended Kalman filtering process), or any other process in which to fuse sensor data. Integrator 3651 may also include logic to extract or otherwise determine surfaces of objects (e.g., buildings, trees, parked automobiles, etc.) or features, as well as surface characteristics, relative to a pose of an autonomous vehicle at which sensor data may be acquired. [col 40, line 35- col 41, line 3]),
Levinson does not explicitly teach, however Zaidner teaches:
determine a difference value (see eqn. 18; ratio is the “difference value” between two probability functions) between the first position (This section discusses the VO algorithm in order to use it as a to within one percent of a bit pulse width, or approximately navigation sensor [page 138]) and the second position (and later on VO and GPS information fusion, to achieve a more accurate position and localization [page 138]) of a positioning (fig. 5, Likelihood Ratio Test; This test determines which sensor is “right” with a high probability and is based on the relational value between two conditional probabilities of finding out which hypothesis is probably right [page 141, section 3.5.3]) based on a first conditional probability density function between an actual position of the vehicle corresponding to the position signal and the first position of the vehicle (fig. 5, probability distribution function for encoder, INS, and/or visual odometry), and a second conditional probability density function for the actual position of the vehicle compared to the second position of the vehicle (fig. 5, probability distribution function for GPS), 
and when the difference value (ratio output of likelihood ratio test as shown in eqn. 18 and described in section 3.5.3) is greater than a predetermined value (see equation 18 on page 141 showing how if the ratio is close to 1, the two probability distributions agree, but if they differ by more than a threshold they do not agree; If two sensors are similar, the ratio would be close to one. For instance, when it is slippery, the wheel encoder would show movements, but others would not show any movements. On the other hand, assuming that the robot is moved by an external force, the encoder would not see this but other sensors would. This would eliminate the GPS when a large error occurs (due to signal loss), eliminating the use of VO at night. The only scenario in which the algorithm could fail is when each sensor would be entirely different from each other, so no common areas would exist. [page 141]), determine that a positioning is unstable (see at least eqn. 18, when ratio is outside of boundary (greater than a predetermined threshold) the sensor is deemed invalid to which the examiner is equating to determining that the position value is “unstable”)),
until the difference value is equal to or less than the predetermined value (see at least eqn. 18, when ratio is outside of boundary (greater than a predetermined threshold) the sensor is deemed invalid to which the examiner is equating to determining that the position value is “unstable”); examiner notes that the sensor that fails the likelihood ratio test would be discarded until a point when it was no longer outside the desired range at which point it would be reintroduced. Therefore  in light of the teachings below, it would make sense to rely on non-gps signals (landmarks) until a point when the gps was stable and providing useful information.),
wherein, when it is determined that the positioning is unstable (see at least eqn. 18, when ratio is outside of boundary (greater than a predetermined threshold) the sensor is deemed invalid to which the examiner is equating to determining that the position value is “unstable”); This would eliminate the GPS when a large error occurs [page 141]), the controller is configured to identify a fixture based on the surrounding information (examiner notes that when the GPS is discarded, the VO position in left and control of the vehicle would inherently follow the position according to VO.), control a driving of the vehicle to follow the identified fixture (examiner notes that VO of Zaidner would inherently identify landmarks to use for navigation allowing the system to follow them as reference points.) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson to include the teachings as taught by Zaidner to allow “Localization, which is accurately estimating the location of the robot, is a fundamental problem in the field of autonomous mobile robotics. In order to allow basic autonomous navigation of a field robot, a path-planning control law is necessary. This navigation algorithm requires knowledge of the accurate state of the robot at every instance (i.e. position, orientation, linear and angular velocity). Many methods for low cost sensors and state estimation were introduced over the years and each method is based on some assumptions that not always hold in the real field robot case. For example, many state estimation algorithms assume Gaussian noise of the sensors reading. This assumption is not always valid when dealing with GPS, or taking measures in a short time window. Hence it is required to develop an accurate state estimation algorithm that will be based on as many sensors as possible, and will use the advantage of each sensor in an optimal way. Therefore, a new data fusion algorithm is proposed for navigation, that optimally fused the localization data from various sensors. [Zaidner, abstract]”. This will allow for the navigation and sensor system to check for positional uniformity and make adjustments should the uniformity between data sources diverge.
Levinson in view of Zaidner does not explicitly teach, however Bento teaches:
the controller is configured to identify a fixture based on the surrounding information (The vehicle is equipped with sensors which provide absolute positioning data: 1) a SICK laser which provides rangebearing data (d, φ) associated to visible landmarks; 2) two magnetic sensing rulers, one placed on the front and the other on the rear of the vehicle. The magnetic sensing rulers developed at ISR [10], based on an array of adjacent Hall effect sensors, detect robustly magnetic markers which are placed in the ground defining centerpoints of the path to be followed by the vehicle. The fusion of odometry with absolute positioning data is made by means of EKFs. The vehicle’s pose defined by the Cartesian coordinates (x, y) and heading (θ) are the state variables of the EKF. [page 247]), control a driving of the vehicle to follow the identified fixture (For absolute positioning using landmarks many laser and vision based systems have been developed. Self localization given a map of the environment and the more challenging problem of simultaneous localization and mapping (SLAM) are two examples of key mobile robot problems requiring absolute/relative positioning data. The most commonly used localization probabilistic approaches employ Kalman filtering (e.g [8]), grid-based Markov localization [5], and Monte Carlo methods [4]. [page 245]) 
in response to controlling the driving to follow the identified fixture (fig. 1, path following controller; Results shown in Fig. 5-b and 5-c exemplify how the fusion process leads to a correct vehicle path following. If no correction is done, the path actually followed (path followed) is much different from the reference path [page 249]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner to include the teachings as taught by Bento to allow “Its purpose is to provide guidance control with anti-collision behaviour for low speed
vehicles moving in cybercars scenarios. Cybercars [3] have to satisfy challenging requirements like following a path, with high accuracy, in narrow spaces shared with other vehicles and in some areas with pedestrians, providing ride comfort, with low-level of jerk, and assuring complete safety with human driverless control [Bento, page 245]”. This will allow for the navigation system a reliable localization system in the absence of a reliable GPS signal.
Levinson in view of Zaidner and Bento does not explicitly teach, however Bellaiche teaches:
and control lane change (fig. 6, step 630; At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. [0186]) in response to controlling the driving to follow the identified fixture ( fig. 6, step 620; At step 620, processing unit 110 may execute stereo image analysis module 404 to perform stereo image analysis of the first and second plurality of images to create a 3D map of the road in front of the vehicle and detect features within the images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, road hazards, and the like. Stereo image analysis may be performed in a manner similar to the steps described in connection with FIGS. 5A-5D, above. For example, processing unit 110 may execute stereo image analysis module 404 to detect candidate objects (e.g., vehicles, pedestrians, road marks, traffic lights, road hazards, etc.) within the first and second plurality of images, filter out a subset of the candidate objects based on various criteria, and perform multi-frame analysis, construct measurements, and determine a confidence level for the remaining candidate objects. In performing the steps above, processing unit 110 may consider information from both the first and second plurality of images, rather than information from one set of images alone. For example, processing unit 110 may analyze the differences in pixel-level data (or other data subsets from among the two streams of captured images) for a candidate object appearing in both the first and second plurality of images. As another example, processing unit 110 may estimate a position and/or velocity of a candidate object (e.g., relative to vehicle 200) by observing that the object appears in one of the plurality of images but not the other or relative to other differences that may exist relative to objects appearing if the two image streams. For example, position, velocity, and/or acceleration relative to vehicle 200 may be determined based on trajectories, positions, movement characteristics, etc. of features associated with an object appearing in one or both of the image streams. [0185]; examiner notes that in light of the other references the image analysis occurring at step 620 could include determining if there is an obstructed view of the “fixture” and if changing a lane would benefit the view by allowing a more unobstructed image.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner and Bento to include the teachings as taught by Bellaiche to allow “correcting a position of a vehicle navigating a road segment [Bellaiche, abstract]” which can allow for the vehicle to maintain control and to allow for it to increase the accuracy of its positional analysis.
Regarding claim 4:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Levinson further teaches:
wherein the controller is configured to: 
determine a position of a fixture (“blobs”) included in the reference element based on at least one of the map information or the position signal (object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs. Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label. According to some embodiments, probabilistic estimations of object categories may be performed, such as classifying an object as a vehicle, bicyclist, pedestrian, etc. with varying confidences per object class. [col 27, lines 47-62]; perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376 [col 27, lines 26-28]);
Regarding claim 5:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Bellaiche further teaches:
determine road characteristics around the vehicle (Sparse maps consistent with the present disclosure may also include data representing one or more road features. [0020]) based on at least one of the map information (Such road features may include recognized landmarks, road signature profiles, and any other road-related features useful in navigating a vehicle. [0200]) or the position signal (examiner is taking the alternative route through this limitation.);
and control the vehicle to follow a lane in which a predetermined road characteristic exists (Other different parameters relating to driving may also be used as a basis for generating and providing different sparse maps to different autonomous vehicles. For example, when an autonomous vehicle is traveling at a high speed, turns may be tighter. Trajectories associated with specific lanes, rather than roads, may be included in sparse map 800 such that the autonomous vehicle may maintain within a specific lane as the vehicle follows a specific trajectory. When an image captured by a camera onboard the autonomous vehicle indicates that the vehicle has drifted outside of the lane (e.g., crossed the lane mark), an action may be triggered within the vehicle to bring the vehicle back to the designated lane according to the specific trajectory. [0252]; examiner is interpreting the tightness of the turn of a lane along with the specific trajectory for the lane to be the "predetermined road characteristic") and make the driving that reduces the difference value between the first position and the second position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389]).
Regarding claim 9:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Levinson further teaches:
wherein the controller is configured to determine position information related to the vehicle based on the first position and the second position (the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle. [col 26, lines 31-33]).
Regarding claim 10:
Levinson teaches:
A method of controlling a vehicle (Various embodiments relate generally to autonomous vehicles [abstract]), the method comprising:
detecting, by a device (Localizer 368 is configured to receive sensor data from one or more sources, [col 9, lines 41-45]), surrounding information related to the vehicle (fig. 3, camera 340a, LIDAR 346a, radar 348a, and sonar 341a; Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-45]; fig. 3, GPS 352 and IMU 354; such as GPS data 352, wheel data, IMU data 354, [col 9, lines 41-45]);
determining, by the controller (fig. 3, AV controller 347a), a second position (Localizer 368 is configured to receive sensor data from one or more sources, such as… Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time. [col 9, lines 41-51])  based on the first position (wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-51]) and a received position signal (GPS data 352, [col 9, lines 41-51]);
determine that a positioning is unstable (Integrator 3651 may be configured to integrate multiple subsets of sensor data (e.g., of the same and different sensor modalities) to generate high-resolution (e.g., relatively high-resolution) imagery data as a 3D model of an environment in which autonomous vehicles travel, and may be further configured to reduce errors related to the individual types of sensors. According to some examples, integrator 3651 is configured to fuse sensor data (e.g., Lidar data, camera data, radar data, etc.) to form integrated sensor data. Further, raw sensor data sets 3610a, 3610b, and 3610n may be received from one or more autonomous vehicles 3630 so as to fuse the aggregation of one or more subsets of sensor data of one or more sensor modalities from a fleet of autonomous vehicles 3630. By fusing data from raw sensor data sets 3610a, 3610b, and 3610n, integrator 3651 may generate 3D data sets that include fused sensor data, such as data set (“1”) 3655a and data set (“2”) 3655b. Integrator 3651 may integrate or otherwise fuse at least two types of sensor data, including the subsets of laser return data and the subsets of image data. In some examples, the fusing of laser and image data may include correlating pixel data of subsets of image data to subsets of laser return data. Optionally, integrator 3651 may associate pixel data of one or more pixels to one or more laser returns, whereby the laser data may be associated with a portion of a surface in the three-dimensional tile data. Note that pixel data may specify one or more surface characteristics including texture, color, reflectivity, transparency, etc. According to some examples, integrator 3651 may implement a Kalman filtering process or a variant thereof (e.g., an extended Kalman filtering process), or any other process in which to fuse sensor data. Integrator 3651 may also include logic to extract or otherwise determine surfaces of objects (e.g., buildings, trees, parked automobiles, etc.) or features, as well as surface characteristics, relative to a pose of an autonomous vehicle at which sensor data may be acquired. [col 40, line 35- col 41, line 3]),
Levinson does not explicitly teach, however Zaidner teaches:
determine a difference value (see eqn. 18; ratio is the “difference value” between two probability functions) between the first position (This section discusses the VO algorithm in order to use it as a to within one percent of a bit pulse width, or approximately navigation sensor [page 138]) and the second position (and later on VO and GPS information fusion, to achieve a more accurate position and localization [page 138]) of a positioning (fig. 5, Likelihood Ratio Test; This test determines which sensor is “right” with a high probability and is based on the relational value between two conditional probabilities of finding out which hypothesis is probably right [page 141, section 3.5.3]) based on a first conditional probability density function between an actual position of the vehicle corresponding to the position signal and the first position of the vehicle (fig. 5, probability distribution function for encoder, INS, and/or visual odometry), and a second conditional probability density function for the actual position of the vehicle compared to the second position of the vehicle (fig. 5, probability distribution function for GPS), 
and when the difference value (ratio output of likelihood ratio test as shown in eqn. 18 and described in section 3.5.3) is greater than a predetermined value (see equation 18 on page 141 showing how if the ratio is close to 1, the two probability distributions agree, but if they differ by more than a threshold they do not agree; If two sensors are similar, the ratio would be close to one. For instance, when it is slippery, the wheel encoder would show movements, but others would not show any movements. On the other hand, assuming that the robot is moved by an external force, the encoder would not see this but other sensors would. This would eliminate the GPS when a large error occurs (due to signal loss), eliminating the use of VO at night. The only scenario in which the algorithm could fail is when each sensor would be entirely different from each other, so no common areas would exist. [page 141]), determine that a positioning is unstable (see at least eqn. 18, when ratio is outside of boundary (greater than a predetermined threshold) the sensor is deemed invalid to which the examiner is equating to determining that the position value is “unstable”)),
until the difference value is equal to or less than the predetermined value (see at least eqn. 18, when ratio is outside of boundary (greater than a predetermined threshold) the sensor is deemed invalid to which the examiner is equating to determining that the position value is “unstable”); examiner notes that the sensor that fails the likelihood ratio test would be discarded until a point when it was no longer outside the desired range at which point it would be reintroduced. Therefore  in light of the teachings below, it would make sense to rely on non-gps signals (landmarks) until a point when the gps was stable and providing useful information.),
wherein, when it is determined that the positioning is unstable (see at least eqn. 18, when ratio is outside of boundary (greater than a predetermined threshold) the sensor is deemed invalid to which the examiner is equating to determining that the position value is “unstable”); This would eliminate the GPS when a large error occurs [page 141]), the controller is configured to identify a fixture based on the surrounding information (examiner notes that when the GPS is discarded, the VO position in left and control of the vehicle would inherently follow the position according to VO.), control a driving of the vehicle to follow the identified fixture (examiner notes that VO of Zaidner would inherently identify landmarks to use for navigation allowing the system to follow them as reference points.) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson to include the teachings as taught by Zaidner to allow “Localization, which is accurately estimating the location of the robot, is a fundamental problem in the field of autonomous mobile robotics. In order to allow basic autonomous navigation of a field robot, a path-planning control law is necessary. This navigation algorithm requires knowledge of the accurate state of the robot at every instance (i.e. position, orientation, linear and angular velocity). Many methods for low cost sensors and state estimation were introduced over the years and each method is based on some assumptions that not always hold in the real field robot case. For example, many state estimation algorithms assume Gaussian noise of the sensors reading. This assumption is not always valid when dealing with GPS, or taking measures in a short time window. Hence it is required to develop an accurate state estimation algorithm that will be based on as many sensors as possible, and will use the advantage of each sensor in an optimal way. Therefore, a new data fusion algorithm is proposed for navigation, that optimally fused the localization data from various sensors. [Zaidner, abstract]”. This will allow for the navigation and sensor system to check for positional uniformity and make adjustments should the uniformity between data sources diverge.
Levinson in view of Zaidner does not explicitly teach, however Bento teaches:
the controller is configured to identify a fixture based on the surrounding information (The vehicle is equipped with sensors which provide absolute positioning data: 1) a SICK laser which provides rangebearing data (d, φ) associated to visible landmarks; 2) two magnetic sensing rulers, one placed on the front and the other on the rear of the vehicle. The magnetic sensing rulers developed at ISR [10], based on an array of adjacent Hall effect sensors, detect robustly magnetic markers which are placed in the ground defining centerpoints of the path to be followed by the vehicle. The fusion of odometry with absolute positioning data is made by means of EKFs. The vehicle’s pose defined by the Cartesian coordinates (x, y) and heading (θ) are the state variables of the EKF. [page 247]), control a driving of the vehicle to follow the identified fixture (For absolute positioning using landmarks many laser and vision based systems have been developed. Self localization given a map of the environment and the more challenging problem of simultaneous localization and mapping (SLAM) are two examples of key mobile robot problems requiring absolute/relative positioning data. The most commonly used localization probabilistic approaches employ Kalman filtering (e.g [8]), grid-based Markov localization [5], and Monte Carlo methods [4]. [page 245]) 
in response to controlling the driving to follow the identified fixture (fig. 1, path following controller; Results shown in Fig. 5-b and 5-c exemplify how the fusion process leads to a correct vehicle path following. If no correction is done, the path actually followed (path followed) is much different from the reference path [page 249]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner to include the teachings as taught by Bento to allow “Its purpose is to provide guidance control with anti-collision behaviour for low speed
vehicles moving in cybercars scenarios. Cybercars [3] have to satisfy challenging requirements like following a path, with high accuracy, in narrow spaces shared with other vehicles and in some areas with pedestrians, providing ride comfort, with low-level of jerk, and assuring complete safety with human driverless control [Bento, page 245]”. This will allow for the navigation system a reliable localization system in the absence of a reliable GPS signal.
Levinson in view of Zaidner and Bento does not explicitly teach, however Bellaiche teaches:
and control lane change (fig. 6, step 630; At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. [0186]) in response to controlling the driving to follow the identified fixture ( fig. 6, step 620; At step 620, processing unit 110 may execute stereo image analysis module 404 to perform stereo image analysis of the first and second plurality of images to create a 3D map of the road in front of the vehicle and detect features within the images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, road hazards, and the like. Stereo image analysis may be performed in a manner similar to the steps described in connection with FIGS. 5A-5D, above. For example, processing unit 110 may execute stereo image analysis module 404 to detect candidate objects (e.g., vehicles, pedestrians, road marks, traffic lights, road hazards, etc.) within the first and second plurality of images, filter out a subset of the candidate objects based on various criteria, and perform multi-frame analysis, construct measurements, and determine a confidence level for the remaining candidate objects. In performing the steps above, processing unit 110 may consider information from both the first and second plurality of images, rather than information from one set of images alone. For example, processing unit 110 may analyze the differences in pixel-level data (or other data subsets from among the two streams of captured images) for a candidate object appearing in both the first and second plurality of images. As another example, processing unit 110 may estimate a position and/or velocity of a candidate object (e.g., relative to vehicle 200) by observing that the object appears in one of the plurality of images but not the other or relative to other differences that may exist relative to objects appearing if the two image streams. For example, position, velocity, and/or acceleration relative to vehicle 200 may be determined based on trajectories, positions, movement characteristics, etc. of features associated with an object appearing in one or both of the image streams. [0185]; examiner notes that in light of the other references the image analysis occurring at step 620 could include determining if there is an obstructed view of the “fixture” and if changing a lane would benefit the view by allowing a more unobstructed image.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner and Bento to include the teachings as taught by Bellaiche to allow “correcting a position of a vehicle navigating a road segment [Bellaiche, abstract]” which can allow for the vehicle to maintain control and to allow for it to increase the accuracy of its positional analysis.
Regarding claim 14:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Bellaiche further teaches:
determining road characteristics around the vehicle (Sparse maps consistent with the present disclosure may also include data representing one or more road features. [0020]) based on at least one of the map information (Such road features may include recognized landmarks, road signature profiles, and any other road-related features useful in navigating a vehicle. [0200]) or the position signal (examiner is taking the alternative route through this limitation.);
and controlling the vehicle to follow a lane in which a predetermined road characteristic exists (Other different parameters relating to driving may also be used as a basis for generating and providing different sparse maps to different autonomous vehicles. For example, when an autonomous vehicle is traveling at a high speed, turns may be tighter. Trajectories associated with specific lanes, rather than roads, may be included in sparse map 800 such that the autonomous vehicle may maintain within a specific lane as the vehicle follows a specific trajectory. When an image captured by a camera onboard the autonomous vehicle indicates that the vehicle has drifted outside of the lane (e.g., crossed the lane mark), an action may be triggered within the vehicle to bring the vehicle back to the designated lane according to the specific trajectory. [0252]; examiner is interpreting the tightness of the turn of a lane along with the specific trajectory for the lane to be the "predetermined road characteristic") and make the driving that reduces the difference between the first position and the second position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389]).
Regarding claim 18:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Levinson further teaches:
determining position information related to the vehicle based on the first position and the second position (the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle. [col 26, lines 31-33]).
Claims 3, 7, 8, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (U.S. Pat. No. 9,612,123) in view of Zaidner (Data Fusion Algorithm - NPL), Bento (Sensor Fusion for Precise Autonomous Vehicle Navigation in Outdoor Semi-structured Environments-NPL), and Bellaiche (U.S. Pub. No. 2018/0024562) in further view of Suryawanshi (NPL).
Regarding claim 3:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however, Suryawanshi teaches:
control the driving of the vehicle to follow a surrounding vehicle driving around the vehicle based on the difference value between the first position and the second position (In current work, as inspired from the literature, we propose Previous Path Detection (PPD) as a new assisting aid to inter-vehicle-communication assisted localization (IVCAL), which is basically a localization system based on GPS augmented system. IVCAL is a recently reported out system in literature by Drawil and Basir [2] which works on assumed vehicular ad-hoc network (VANET) framework. As can be well imagined, in near future about VANET kind of environments, the IVCAL concept is based on using the inter-vehicle communication through these network frameworks to make the localization information from GPS to be more accurate. However, it was understood that, the combination of IVCAL and GPS being fairly accurate but may subject to failure in certain conditions.; examiner notes the above taken with what is mapped below show how in a situation when GPS data is unreliable, relative positioning can be provided via vehicles in the vicinity.);
and determine at least one of the first position or the second position based on a positional relationship between the vehicle and the surrounding vehicle (LEU is basically an optimization algorithm, which has access to VANET and so can accept the localization information of neighborhood vehicles through VANET. The VANET can be well imagined as the network framework facilitating for vehicles talking to each other and sharing their own localization information mutually. From this pool of neighborhood information, LEU chooses the best three vehicles as anchor points. From the three neighboring anchor vehicles, the distance from the LUV is to be calculated. Here the intent is to solve an optimization problem which frames the simultaneous minimization of the error in the location estimation of the LUV and the error in distances between each of anchor point vehicle to the LUV [page 84]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 7:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Bellaiche further teaches:
wherein the controller is configured to control the vehicle to make the driving that reduces the difference value between the first position and the second position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389])
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however, Suryawanshi teaches:
upon determining that an intensity of a signal received by the communicator is less than a predetermined value (GPS basically works on principal of trilateration (Fig. 2). The object or the vehicle is spotted through at least 3 or more satellites revolving around the earth at any given time. Satellites send and receive signals with the GPS instrument (through receiver and antenna) fitted within the vehicle. Based on the time of flight required for the signal travel, each satellite confirms the presence of the vehicle within a confined circular area projected on the ground earth. GPS tresses out the loci of points intersecting the circles of each satellite stressed circle and outputs it as the location information. Being known about the basic GPC functioning one can easily anticipate the limitations of its usage. First and foremost is that, the GPS needs to have clean line of sight with sky for signals to travel. That’s why GPS usage is limited in indoor applications. Secondly, one also can understand that the signals can in-fact take multiple reflections in their path of travel if they encounter multiple solid reflective surfaces, like high rise buildings, canopies, etc. Since the accuracy of location estimate depends heavily on the flight time of signals, a multiple reflected signal would provide false time of travel since its travelling undue longer that the straight path as it should be. This is where the problem arises of Multipath (Fig. 3). [page 83]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 8:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Bellaiche further teaches:
wherein the controller is configured to control the vehicle to make the driving that reduces the difference value between the first position and the second position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389])
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however, Suryawanshi teaches:
upon determining that an obtained amount of a reference element which is a reference for determining the surrounding information is less than a predetermined value (For simplification, let’s assume that, VANET detects less than three or no neighborhood vehicle, as was assumedly required by the basic system. In such scenario, the KF estimation signal will flow to the PPD unit. PPD unit, as the name suggests, gathers vehicles previous localization estimate for certain preset time, say 1 minute, and averages them. Thus the LUV knows a hypothetical estimate of averaged location prior for last 1 minute. Similarly, the PPD would also calculate the averaged velocity (speed and theta) from the INS database for the stipulated 1 minute of time. This is enough information available with PPD to compute the current localization estimate by simple multiplying the averaged time with averaged velocity and adding it to the averaged location estimate. [page 85]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 12:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however, Suryawanshi teaches:
controlling the driving of the vehicle following a surrounding vehicle driving around the vehicle based on the difference between the first position and the second position (In current work, as inspired from the literature, we propose Previous Path Detection (PPD) as a new assisting aid to inter-vehicle-communication assisted localization (IVCAL), which is basically a localization system based on GPS augmented system. IVCAL is a recently reported out system in literature by Drawil and Basir [2] which works on assumed vehicular ad-hoc network (VANET) framework. As can be well imagined, in near future about VANET kind of environments, the IVCAL concept is based on using the inter-vehicle communication through these network frameworks to make the localization information from GPS to be more accurate. However, it was understood that, the combination of IVCAL and GPS being fairly accurate but may subject to failure in certain conditions.; examiner notes the above taken with what is mapped below show how in a situation when GPS data is unreliable, relative positioning can be provided via vehicles in the vicinity.);
and determining at least one of the first position or the second position based on a positional relationship between the vehicle and the surrounding vehicle (LEU is basically an optimization algorithm, which has access to VANET and so can accept the localization information of neighborhood vehicles through VANET. The VANET can be well imagined as the network framework facilitating for vehicles talking to each other and sharing their own localization information mutually. From this pool of neighborhood information, LEU chooses the best three vehicles as anchor points. From the three neighboring anchor vehicles, the distance from the LUV is to be calculated. Here the intent is to solve an optimization problem which frames the simultaneous minimization of the error in the location estimation of the LUV and the error in distances between each of anchor point vehicle to the LUV [page 84]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 16:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Bellaiche further teaches:
controlling the vehicle to make the driving that reduces the difference value between the first position and the second position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389])
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however, Suryawanshi teaches:
upon determining that an intensity of a signal received by a communicator is less than a predetermined value (GPS basically works on principal of trilateration (Fig. 2). The object or the vehicle is spotted through at least 3 or more satellites revolving around the earth at any given time. Satellites send and receive signals with the GPS instrument (through receiver and antenna) fitted within the vehicle. Based on the time of flight required for the signal travel, each satellite confirms the presence of the vehicle within a confined circular area projected on the ground earth. GPS tresses out the loci of points intersecting the circles of each satellite stressed circle and outputs it as the location information. Being known about the basic GPC functioning one can easily anticipate the limitations of its usage. First and foremost is that, the GPS needs to have clean line of sight with sky for signals to travel. That’s why GPS usage is limited in indoor applications. Secondly, one also can understand that the signals can in-fact take multiple reflections in their path of travel if they encounter multiple solid reflective surfaces, like high rise buildings, canopies, etc. Since the accuracy of location estimate depends heavily on the flight time of signals, a multiple reflected signal would provide false time of travel since its travelling undue longer that the straight path as it should be. This is where the problem arises of Multipath (Fig. 3). [page 83]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 17:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Bellaiche further teaches:
controlling the vehicle to make the driving that reduces the difference value between the first position and the second position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389])
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however, Suryawanshi teaches:
upon determining that an obtained amount of a reference element which is a reference for determining the surrounding information is less than a predetermined value (For simplification, let’s assume that, VANET detects less than three or no neighborhood vehicle, as was assumedly required by the basic system. In such scenario, the KF estimation signal will flow to the PPD unit. PPD unit, as the name suggests, gathers vehicles previous localization estimate for certain preset time, say 1 minute, and averages them. Thus the LUV knows a hypothetical estimate of averaged location prior for last 1 minute. Similarly, the PPD would also calculate the averaged velocity (speed and theta) from the INS database for the stipulated 1 minute of time. This is enough information available with PPD to compute the current localization estimate by simple multiplying the averaged time with averaged velocity and adding it to the averaged location estimate. [page 85]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (U.S. Pat. No. 9,612,123) in view of Zaidner (Data Fusion Algorithm - NPL), Bento (Sensor Fusion for Precise Autonomous Vehicle Navigation in Outdoor Semi-structured Environments-NPL), and Bellaiche (U.S. Pub. No. 2018/0024562) in further view of Dolgov (U.S. Pat. No. 8,473,144).
Regarding claim 6:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however Dolgov teaches:
wherein the controller connected to the inputter is configured to control the vehicle to make the driving that reduces the difference value between the first position and the second position upon determining that control rights of the vehicle is changed based on the driver's command (Some autonomous vehicles may require some initial input or continuous input from an operator, such as a pilot, driver, or passenger. Other systems, for example autopilot systems, may be used only when the system has been engaged, which permits the operator to switch from a manual mode (where the operator exercises a high degree of control over the movement of the vehicle) to an autonomous mode (where the vehicle essentially drives itself) to modes that lie somewhere in between.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Dolgov “to estimate, based on characteristics of the vehicle and respective characteristics of the object, an interval of time during which the vehicle will be laterally adjacent to the object. [Dolgov, abstract]” which increases positional accuracy in an autonomous vehicle.
Regarding claim 15:
Levinson in view of Zaidner, Bento, and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Bellaiche further teaches:
wherein the controlling of the vehicle to make the driving that reduces the difference between the first position and the second position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389]) includes:
Levinson in view of Zaidner, Bento, and Bellaiche does not teach, however Dolgov teaches:
receiving, by the controller, a driver’s command (Some autonomous vehicles may require some initial input or continuous input from an operator, such as a pilot, driver, or passenger. [col 1, lines 6-15]),
controlling the vehicle to make the driving that reduces the difference between the first position and the second position upon determining that control rights of the vehicle is changed based on the driver's command (Some autonomous vehicles may require some initial input or continuous input from an operator, such as a pilot, driver, or passenger. Other systems, for example autopilot systems, may be used only when the system has been engaged, which permits the operator to switch from a manual mode (where the operator exercises a high degree of control over the movement of the vehicle) to an autonomous mode (where the vehicle essentially drives itself) to modes that lie somewhere in between. [col 1, lines 6-15]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Zaidner, Bento, and Bellaiche to include the teachings as taught by Dolgov “to estimate, based on characteristics of the vehicle and respective characteristics of the object, an interval of time during which the vehicle will be laterally adjacent to the object. [Dolgov, abstract]” which increases positional accuracy in an autonomous vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665